Citation Nr: 1633322	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  13-29 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, and if so whether the claim may be allowed.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 26, 1968 to March 25, 1971; from December 11, 1972 to October 23, 1978; and from October 24, 1978 to July 1981.  He received an other than honorable discharge for his period of service from October 24, 1978 to July 1981.  An Administrative Decision has held that the period of service from November 22, 1978 to July 1981 was dishonorable and is a bar to VA compensation benefits.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an August 2012 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.  

In December 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In the absence of a timely perfected appeal an October 2006 decision denying entitlement to service connection for depression is final.  This rating denied service connection for depression and the Veteran was notified.

2. Evidence submitted since the October 2006 rating decision raises a reasonable possibility of substantiating this claim.



CONCLUSIONS OF LAW

1. The October 2006 rating decision denying entitlement to service connection for depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.302 (2015).
 
2. New and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable outcome of this appeal with respect to whether new and material evidence has been received to reopen the Veteran's claim, no discussion of compliance with VA's duties to notify and assist is necessary.

New and Material Evidence for Depression
 
In an October 2006 rating decision, VA denied entitlement to service connection for depression.  The Veteran did not appeal; therefore, the October 2006 rating decision became final.  38 U.S.C.A. § 7105 (West 2014).  

The October 2006 rating decision was the last final denial of the Veteran's claim for depression.  In December 2011, the Veteran filed a claim to reopen this previously denied issue.  
 
When a claim to reopen is presented VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 
 
The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. 

The Veteran has provided testimony stating that he began suffering symptoms of depression prior to his final period of service from October 24, 1978 to July 1981.  He stated that he began symptoms of alcoholism began during his deployment to Germany from 1974 to 1977, and that he was suffering from symptoms of depression at least as early as 1978.  These statements, presumed credible, and the evidence of a current diagnosis of depression, raise a reasonable possibility of substantiating the claim by triggering the VA's duty to assist; accordingly, the claim is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, is reopened.  The appeal is allowed to this extent.


REMAND

During the Veteran's December 2015 hearing, he reported that he began suffering from symptoms related to depression in 1978, prior to his final period of service.  He indicated that his symptoms may have begun as early as 1974 to 1977, while he was deployed to Germany.  He reported that he began having problems with alcoholism at that time and that he "drank like crazy" in Germany.  In an August 2011 statement requesting an upgrade of his other than honorable discharge, he stated that his drinking was a sign of his depressive symptoms and that he was self-treating through his use of alcohol.    

He also reported that he was hospitalized at Womack Army Hospital in 1978 after a suicide attempt.  The Board notes that an inpatient record cover sheet indicates that the Veteran received inpatient treatment at Womack Army Hospital at Ft. Bragg in February 1980.  A July 1980 treatment record from the Cleveland VA Medical Center indicates that the Veteran denied previous history of psychiatric behavior or involvement with the law prior to his admission to a psychiatric hospital at Ft. Bragg, North Carolina.  Attempts to obtain records related to the Veteran's psychiatric treatment, however, have only requested the Veteran's outpatient treatment records; accordingly, the Board finds that attempts should be made to obtain any outstanding inpatient psychiatric treatment records from January 1978 to July 1980 from the medical facility at Ft. Bragg, North Carolina.  

After attempts have been made to obtain any outstanding, relevant medical records, the Board finds that a medical opinion should be obtained related to the Veteran's claim for service connection for depression.  The Board notes that an opinion should be sought regarding whether the Veteran's current psychiatric disorder was either incurred in, or is otherwise related to, symptoms that were present during any of the Veteran's honorable periods of service.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain any outstanding records related to any inpatient treatment received by the Veteran between January 1, 1978 and June 30, 1980 from the hospital located at Ft. Bragg, North Carolina.   If any of the requested records are unavailable, clearly document this fact and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a psychiatric examination. The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner should determine whether the Veteran has a current psychiatric condition, including depression. 

If the Veteran is determined to have a current psychiatric disability, the examiner should opine whether his current psychiatric disability at least as likely as not (50 percent or greater probability) was incurred during, or is otherwise related to, any period of his active honorable service.  

That is, the examiner is asked to opine whether this disability at least as likely as not (50 percent or greater probability) was incurred during, or is otherwise related to his active service prior to November 22, 1978.  The examiner is asked to specifically discuss the Veteran's reports of excessive drinking while deployed to Germany from 1974 to 1977, and the Veteran's August 2011 statement that his excessive drinking indicated that he was self-treating for symptoms of depression.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3. Following any other appropriate development, readjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include depression.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


